NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUILLERMO PEREZ-MARTINEZ,                       No.    16-72256

                Petitioner,                     Agency No. A205-405-869

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**


Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Guillermo Perez-Martinez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying cancellation of removal. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination regarding continuous physical presence. Zarate v. Holder, 671 F.3d

1132, 1134 (9th Cir. 2012). We review de novo questions of law, including claims

of due process violations. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Perez-

Martinez did not show 10 years of continuous physical presence to qualify for

cancellation of removal, where he provided unclear testimony and no corroborating

evidence to show he was present in the United States for a three year period

between 2002 and 2005. See 8 U.S.C. § 1229b(b)(1)(A) (requiring 10 years of

continuous physical presence for cancellation of removal); 8 U.S.C.

§ 1229a(c)(4)(B) (in determining whether alien has met the burden of proving

eligibility, the agency weighs testimony against record evidence; agency can

require evidence to corroborate otherwise credible testimony). Accordingly, the

agency did not err or violate due process in making its determination. See Padilla-

Martinez, 770 F.3d at 830 (“To prevail on a due-process claim, a petitioner must

demonstrate both a violation of rights and prejudice.”).

      We lack jurisdiction to review Perez-Martinez’ unexhausted contentions

regarding ineffective assistance of counsel. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not presented in

an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.

                                         2                                     16-72256